Citation Nr: 0118278	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the colon.

2. Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1995 and September 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, wherein the veteran's 
claims of entitlement to service connection for 
adenocarcinoma of the colon and a personality disorder were 
denied.

This matter was previously before the Board in October 2000 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Adenocarcinoma of the colon was not manifested during 
service or within one year of separation of service.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide exposure in 
Vietnam, or due to some other incident of the veteran's 
active military service.

4.  The medical evidence shows the veteran has been diagnosed 
as having a personality disorder.



CONCLUSIONS OF LAW

1.  Adenocarcinoma of the colon was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected. 38 
C.F.R. §§ 3.303(c), 4.9 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified that have not already been obtained.  
Additionally, all of the directives in the Board remand were 
complied with and the findings from the VA examinations have 
been associated with the claims file. 

Factual Background

The only available service medical records consist of the 
veteran's enlistment examination report and medical history 
report, both of which are negative for findings or complaints 
of a personality disorder and colon cancer.  Personnel 
records show that the veteran served aboard the USS Tulare 
and was also stationed in the Philippines. 

A discharge summary from Herrin Hospital dated in February 
1986 indicates the veteran had a three-month history of 
bloody stools that occurred on a daily basis.  He underwent a 
proctoscopy, and multiple biopsies were taken from a large 
ulcerated mass.  The pathology report indicates the veteran 
had an adenomatous polyp with focal atypia; the final 
diagnosis was adenocarcinoma Grade II of the rectum.  In May 
1986 he underwent a colostomy, and a revision of the 
colostomy was performed the following month.

A letter from a former employer dated in September 1990 
indicates the veteran was a good worker, but that he had 
personal problems and that failure to call the office when he 
did not show up for work resulted in termination of his 
employment.

An August 1994 examination report from the West Park Medical 
Clinic notes the veteran's history of colon cancer and 
colostomy in 1986.  There was no evidence of metastatic 
disease and no local recurrence of the cancer.  The report 
notes that the veteran was easily intimidated and paranoid at 
times.  He had some insomnia, and nervous problems, but 
denied depression and suicidal ideation.  No diagnosis was 
given as to a mental disorder.

A summary of a September 1994 telephone conversation with the 
veteran's son indicates the veteran had no interest in 
eating, reading, watching television, driving or going 
places, and that he believed his 3-year-old grandson was the 
only person who was not against him.

A psychological report from the Social Security 
Administration (SSA) dated in August 1994 indicates the 
veteran reported that he was discharged from the military due 
to a personality disorder.  During the mental status 
examination the veteran indicated that he spent his time 
watching some television, taking care of a tree, and looking 
out of the window.  He denied having friends and being 
depressed.  He had some suicidal ideation, but denied intent.  
He stated that he did not get along with others and that in 
the past co-workers tampered with his car, criticized him 
behind his back, and wished to attack him.  He was diagnosed 
as having a paranoid personality disorder.  A residual 
physical functioning evaluation of the status post colostomy 
shows limitations of sitting up to 6 hours a day, lifting 25 
pounds, and standing or walking up to 2 hours a day.  
Psychiatric evaluations in September 1994 reiterate the 
previous diagnosis of a personality disorder.  The veteran 
was denied SSA disability benefits in October 1994 on the 
basis that his limitations were not seriously disabling and 
that he was capable of doing "medium" work.  Upon 
reconsideration of its decision, the SSA found that the 
denial was proper and that although his mental impairment met 
the SSA's criteria, his condition did not meet the special 
requirements in regard to both mental and physical 
impairment.

In April 1995 the veteran underwent VA examinations.  The 
alimentary appendage examination report shows subjective 
complaints of frequent abdominal discomfort, occasional 
nausea, and difficulty with care of the colostomy.  The 
diagnosis was adenocarcinoma of the colon, status post 
resection in 1986, with permanent colostomy noted.  The 
mental disorder psychiatric report indicates the veteran 
attributed his inability to keep a job to people talking 
about him and mistreating him.  The physician indicated that 
the veteran was overly polite, and appeared to be 
intentionally magnifying his answers to present himself in a 
more limited way than would be objectively verified through 
the physician's observations.  The physician did not diagnose 
the veteran with a clinical disorder and noted his 
personality disorder by history.


Analysis

To establish service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991). 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

1.  Adenocarcinoma of the Colon

The veteran contends the RO erred by failing to grant service 
connection for adenocarcinoma of the colon, which he 
attributes to exposure to Agent Orange.

As to the veteran's specific contention that he was exposed 
to Agent Orange that resulted in colon cancer, the Board 
observes that for claims involving exposure to an herbicide, 
such as Agent Orange, the law provides that veterans who 
served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 
1062, and ending on May 7, 1975 (known as the Vietnam Era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.309(e).  The Court has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. 
West, 12 Vet. App. 164, 168 (1999) (the Court held that 
because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous a matter of law).  In other words, if a 
veteran does not have a condition listed in VA laws and 
regulations as presumed to be related to herbicide exposure, 
there is no presumption that the veteran was in fact exposed 
to herbicides in service.  See id.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 U.S.C.A. § 1113, 
38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  See 38 C.F.R. § (a)(6)(ii).

As a preliminary matter, the Board observes that although the 
veteran on active duty for the Navy during the Vietnam Era, 
there is no evidence to clearly show that he was actually 
stationed in Vietnam or that he served in the waters offshore 
Vietnam.  Under applicable law, one of the requirements for 
the presumption of service connection for diseases associated 
with exposure to certain herbicide agents is that the veteran 
must have served in Republic of Vietnam.  38 U.S.C.A. § 1116.  
Even assuming that while serving aboard the USS Tulare the 
veteran did go into Vietnam, colon cancer is not among the 
types of disorders for which a causal relationship to Agent 
Orange exposure has been established.  38 C.F.R. § 3.309(e).  
As such, he has not met the requirements and is not entitled 
to presumptive service connection for the claimed disorder 
based on Agent Orange exposure, See McCartt, 12 Vet. App. at 
168.

Likewise, there is not sufficient evidence of record to 
establish service connection on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309(a) or on a direct basis.

In the present case, the veteran's available service medical 
records, which only consist of the enlistment examination 
report and medical history report, are negative for 
complaints or findings associated with adenocarcinoma of the 
rectum, or any condition associated with the rectum or colon.  
Similarly, the record does not contain any evidence of a 
diagnosis of or treatment for adenocarcinoma of the rectum 
within one year of separation from service.

The first sign of colon cancer is found in medical records 
from Herrin Hospital dated in February 1986, approximately 13 
years after separation from service.  Since there are no 
medical records prior to February 1986, there is no evidence 
to show that he received any treatment for or a diagnosis of 
colon cancer within one year of service.  In statements the 
veteran made in September 1995 and May 1996 he indicated that 
physicians had told him that it was possible that the cancer 
had been present since 1973 during the time when the veteran 
claims he was exposed to Agent Orange in service; however, no 
medical opinions to that effect are found in the claims file.  

In view of the foregoing, the veteran may not establish 
service connection for his claimed disorder by applying 
principles of presumptive service connection due to herbicide 
exposure since colon cancer is not listed under 38 C.F.R. 
§ 3.309(a) as a chronic condition subject to presumptive 
service connection.  In addition, service connection is not 
established under the presumptive provisions of 38 C.F.R. 
§ 3.307 and 3.309 because the colon cancer did not manifest 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  Furthermore, the Board 
finds that in the absence of evidence that suggests the 
veteran was treated for or diagnosed with colon cancer in 
service, an element necessary to establish a basis for direct 
service connection is missing.

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for adenocarcinoma of the colon on either 
a presumptive or direct basis.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claim that would give rise to 
reasonable doubt in favor of the veteran, the benefit of the 
doubt rune is not applicable, and the appeal is denied.

2.  Personality Disorder

The veteran contends that the RO erred by failing to grant 
service connection for a personality disorder.

The Board notes from the onset that a personality disorder, 
in and of itself, is not disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  Thus, as a matter of law, the 
veteran does not have a disability for which compensation may 
be granted.  Beno v. Principi, 3 Vet. App. 439 (1992).

With the above in mind, the Board observes that the veteran 
has been diagnosed with a personality disorder.  Since 
personality disorders are not diseases for VA compensation 
purposes, the veteran's claim is denied.


ORDER

Entitlement to service connection for adenocarcinoma of the 
colon is denied.

Entitlement to service connection for a personality disorder 
is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

